DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda (US 20180158893 A1) in view of Won (US 20190058028 A1).

Regarding claim 1, Tokuda teaches a flexible display device comprising: 
a display panel (100) comprising a flexible substrate (102) having a display area (104) and a driving area, wherein a signal control chip (120) controlling the display panel is mounted on the driving area (Fig. 1B, [0044]-[0046], where there is an IC chip 120 controlling display of images on active region 104); 
a first base film part (110) attached under the flexible substrate, and disposed corresponding to the display area (Fig. 1B, [0045], where the first base film 110 is disposed under active region 104); and 
a second base film part (112) attached under the flexible substrate disposed under the driving area (Fig. 1B, [0045], where the second base film 112 is disposed under IC chip 120),
wherein the first base film part comprises a metal layer (Fig. 3, [0045], where there is a metal layer adjacent to the first base film, the metal layer being not transparent).
But, Tokuda does not explicitly teach the flexible display device wherein the first base film part further comprises a first coating layer disposed on the metal layer and a second coating layer disposed below the metal layer. However, this was well known in the art as evidenced by Won (Fig. 2, [0057], where there is a coating layer 119 that wraps around to both film parts and coating layer 119 is found both above and below each part of the flexible substrate 110). Both Tokuda and Won teach flexible display devices comprising layers providing protection or reinforcement. Tokuda does not teach a coating layer that exists on the exterior of the device which is disposed such that it is both above and below each of the first and second base film parts. It would have been 

Regarding claim 2, the combination of Tokuda and Won would show the flexible display device of claim 1. Tokuda further teaches device wherein the first base film part and the second base film part include at least one layer comprising the same material ([0045], where the first and second base films are the same type of layer and provide the same function of strength).

Regarding claim 3, the combination of Tokuda and Won would show the flexible display device of claim 2. Tokuda teaches the device wherein the first base film part further includes: an adhesive layer attached to a bottom of the display area ([0048], where an adhesion layer underlies the first base film 110).

Regarding claim 4, the combination of Tokuda and Won would show the flexible display device of claim 3. Tokuda further teaches the device wherein the second base film part includes an external adhesive layer comprising the same material as that of the adhesive layer of the first base film part ([0048], where the adhesion layer is the same adhesion layer that’s a part of the first base film part and serves to bind the two together).

Regarding claim 9, the combination of Tokuda and Won would show the flexible display device of claim 1. Won further teaches the flexible display device wherein the second base film part further includes only one coating layer made of the same material as one of the first coating layer and the second coating layer (Fig. 2, [0057], where there is a coating layer 119 that wraps around to both film parts).

Regarding claim 12, the combination of Tokuda and Won would show the flexible display device of claim 1. Won further teaches the display device wherein the second base film part comprises a coating layer having a bent structure and an adhesive layer to fix the bent structure of the coating layer (Fig. 2, [0057], where there is a coating layer 119 that wraps around to both film parts and coating layer 119 is found both above and below each part of the flexible substrate 110, the coating layer 119 is also placed on the bending area).

Regarding claim 13, the combination of Tokuda and Won would show the flexible display device of claim 1. Tokuda teaches the device wherein the metal layer comprises a metal such as aluminum or a metal sheet ([0054], where the metal layer is aluminum).

	Regarding claim 19, the combination of Tokuda and Won would show the flexible display device of claim 13. Won in the combination further teaches the flexible display device further comprising a crack preventing layer disposed on a bending area, . 

Claims 5-8, 10, 11, 14-16, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda (US 20180158893 A1) in view of Won (US 20190058028 A1) and Andou (US 20180027673 A1).

Regarding claim 5, the combination of Tokuda and Won would show the flexible display device of claim 3. But, the combination does not teach the flexible display device wherein 40the first base film part further includes a film layer disposed between the adhesive layer and the first coating layer. However, this was well known in the art as evidenced by Andou (Fig. 1, [0034], where there is a back reinforcing film 58 disposed between the substrate 10 and the adhesive film 62). Both Tokuda and Andou teach flexible display devices with driving areas disposed opposite a display area. Tokuda teaches the required layers except it is silent with respect to the specific properties of the materials used for base films 110 and 112. Andou does not teach the required placement of the first base film part under the display, but does teach the use of a back reinforcing film. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base films of Tokuda using a commonly available material as taught by Andou and that such an implementation would have yielded a predictable result, for example to provide extra integrity to the layers of the display.

Regarding claim 6, the combination of Tokuda, Won, and Andou would show the flexible display device of claim 5. Tokuda further teaches the device wherein the second base film part includes: an external adhesive layer comprising the same material as that of the adhesive layer of the first base film part ([0048], where the adhesion layer is the same adhesion layer that’s a part of the first base film part and serves to bind the two together); and an external film layer comprising the same material as that of the film layer of the first base film part ([0045], where the first and second base films are the same type of layer and provide the same function of strength).

Regarding claim 7, the combination of Tokuda and Won would show the flexile display device of claim 1. But, the combination does not teach the device wherein the second base film part includes a transparent layer disposed in a layer corresponding to the metal layer of the first base film part. However, this was well known in the art as evidenced by Andou (Fig. 1, [0025], where the flexible substrate 10 is comprised of a transparent material). Both Tokuda and Andou teach flexible display devices with driving areas disposed opposite a display area. Tokuda teaches the required layers except it is silent with respect to the specific properties of the materials used for base films 110 and 112. Andou does not teach the required placement of the first base film part under the display, but does teach the use of transparent materials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base films of Tokuda using a commonly available 

Regarding claim 8, the combination of Tokuda, Won, and Andou would show the flexible display device of claim 7. Won in the combination further teaches the flexible display device wherein the second base film part further includes coating layers disposed above and below based on the transparent layer Fig. 2, [0057], where there is a coating layer 119 that wraps around to both film parts and coating layer 119 is found both above and below each part of the flexible substrate 110.

Regarding claim 10, the combination of Tokuda, Won, and Andou would show the flexible display device of claim 7. Won in the combination further teaches the flexible display device wherein the second base film part includes only one coating layer made of the same material as one of the first coating layer and the second coating layer (Fig. 2, [0057], where there is a coating layer 119 that wraps around to both film parts and coating layer 119 is found both above and below each part of the flexible substrate 110, there is only one coating layer and it is the same material). Andou in the combination further teaches the flexible display device wherein the transparent layer is disposed on the only one coating layer in the second base film part (Fig. 1, [0025], where the flexible substrate 10 is comprised of a transparent material).

Regarding claim 11, the combination of Tokuda, Won, and Andou would show the flexible display device of claim 10. Andou in the combination further teaches the 

Regarding claim 14, the combination of Tokuda and Won would show the flexible display device of claim 13.But, the combination does not teach the display device further comprising an alignment key disposed within the driving area of the display panel and disposed adjacent to the signal control chip. However, this was well known in the art as evidenced by Andou (Figs. 1, 4, and 5, [0033]-[0034], where the alignment marks m are disposed outside the display area of the display and adjacent to wiring forming a part of the driving area of the device). Both Tokuda and Andou teach flexible display devices with driving areas disposed opposite a display area. Tokuda teaches the required layers except it is silent with respect to the use of an alignment key. Andou does not teach the required placement of the first base film part under the display, but does teach the use of alignment marks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the base films of Tokuda using a commonly available material as taught by Andou and that such an implementation would have yielded a predictable result.

	Regarding claim 15, the combination of Tokuda and Won would show the flexible display device of claim 13. But, the combination does not teach the flexible 

Regarding claim 16, the combination of Tokuda and Won would show the flexible display device of claim 13. But, the combination does not teach the device comprising a touch panel disposed on the display panel and sensing a touch. However, this was well known in the art as evidenced by Andou ([0031], where the second substrate 48 may be a touch panel disposed on the display panel). Both Tokuda and Andou teach flexible display devices with driving areas disposed opposite a display area. Tokuda teaches the required layers except it is silent with respect to the inclusion of a touch layer. Andou does not teach the required placement of the first base film part under the display, but does teach the use of a touch layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

Regarding claim 18, the combination of Tokuda and Won would show the flexible display device of claim 13. But, the combination does not teach the device wherein a cushion layer is further included under the metal layer as the first base film part. However, this was well known in the art as evidenced by Andou (Fig. 2, [0031], where there is a filler layer 46 under the metal layer 52). Both Tokuda and Andou teach flexible display devices with driving areas disposed opposite a display area. Tokuda teaches the required layers except it is silent with respect to the inclusion of a cushion layer. Andou does not teach the required placement of the first base film part under the display, but does teach the use of a cusion layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cushion layer to the display device of Tokuda and that using Andou’s teachings would yield a predictable result.

Regarding claim 25, the combination of Tokuda and Won would show the flexible display device of claim 1. Tokuda teaches the flexible display device wherein the first base film part is opaque (Fig. 3, [0045], where there is a metal layer adjacent to the first base film, the metal layer being not transparent). But, Tokuda does not teach the flexible display device wherein the second base film part is transparent. However, this was well known in the art as evidenced by Andou (Fig. 1, [0025], where the flexible substrate 10 is comprised of a transparent material). Both Tokuda and Andou teach .

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda (US 20180158893 A1) and Won (US 20190058028 A1) in view of Jang et al. (US 20180123060 A1, hereafter Jang).

	Regarding claim 20, the combination of Tokuda and Won would show the flexible display device of claim 13. But, the combination does not explicitly teach the flexible display device further comprising a pressure sensor layer sensing a pressure disposed under the metal layer in the first base film part. However, this was well known in the art as evidenced by Jang (Fig. 1, [0040], where the flexible display may include a pressure sensing functionality). Both Tokuda and Jang teach flexible displays. Tokuda is silent with respect to touch sensing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pressure sensing present in the flexible display of Jang could also have been incorporated into .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda (US 20180158893 A1) and Andou (US 20180027673 A1) in view of Won (US 20190058028 A1).

Regarding claim 21, Tokuda teaches a flexible display device comprising: 
a display panel (100) comprising a flexible substrate having a display area (104) and a driving area (Fig. 1B, [0044]-[0046], where there is an IC chip 120 controlling display of images on active region 104); 
a signal control chip (120) controlling the display panel and mounted on the driving area (Fig. 1B, [0044]-[0046], where there is an IC chip 120 controlling display of images on active region 104); 
a first film (110) attached under the flexible substrate, overlapping the display area in a plan view and comprising a non-transparent metal layer (Fig. 1B, [0045], where the first base film 110 is disposed under active region 104; Fig. 3, [0045], where there is a metal layer adjacent to the first base film); and 
a second film attached under the flexible substrate, overlapping the driving area in a plan view (Fig. 1B, [0045], where the second base film 112 is disposed under IC chip 120).
But, Tokuda does not explicitly teach the flexible display device wherein the second film further comprises a transparent layer. However, this was well known in the 
But, the combination does not teach the flexible display device wherein the first film further comprises a first coating layer disposed on the non-transparent metal layer and a second coating layer disposed below the non-transparent metal layer. However, this was well known in the art as evidenced by Won (Fig. 2, [0057], where there is a coating layer 119 that wraps around to both film parts and coating layer 119 is found both above and below each part of the flexible substrate 110). Both Tokuda and Won teach flexible display devices comprising layers providing protection or reinforcement. Tokuda does not teach a coating layer that exists on the exterior of the device which is disposed such that it is both above and below each of the first and second base film parts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a coating layer as taught by Won into the device of Tokuda so as to suppress cracking or other wear and tear.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda (US 20180158893 A1), Won (US 20190058028 A1), and Andou (US 20180027673 A1) in view of Kwon et al. (US 20160378224 A1, hereafter Kwon).

Regarding claim 17, the combination of Tokuda, Won, and Andou would show the flexible display device of claim 16. But, the combination does not explicitly teach the flexible display device comprising a window disposed on the touch panel. However, this was well known in the art as evidenced by Kwon (Figs. 2A-2B, [0095], where there is a window member WM disposed on the touch screen TS). Both Andou and Kwon teach display devices comprising touch panels. Andou teaches a surface reinforcing film 54 over the touch panel 48, but does not explicitly teach that the film 54 is glass or otherwise transparent (Fig. 1, [0034]). It is likely that the surface reinforcing film is transparent as there is a display panel disposed beneath the film 54 and the front surface of the display F is disposed above the film 54, but it is not clear if this is necessarily true. It would have been obvious to one of ordinary skill in the art to form a window member of some kind in the surface reinforcing film 54 of Tokuda and Andou as taught by Kwon to ensure that the display portion of the touch panel would be visible to the user.

	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda (US 20180158893 A1), Andou (US 20180027673 A1), and Won (US 20190058028 A1) in view of Lee et al. (US 20170147118 A1).

	Regarding claim 22, the combination of Tokuda, Andou, and Won would show the flexible display device of claim 21. But, the combination does not explicitly teach the device wherein the second film also comprises a coating layer disposed below the metal layer to cover a lower surface of the metal layer. However, this was well known in the art as evidenced by Lee (Fig. 5, [0066], where there is an organic layer disposed beneath a metal mesh structure). Both Tokuda and Lee teach flexible display devices. Tokuda is silent with respect to an additional layer disposed beneath a metal layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an extra layer as taught by Lee into the device of Tokuda so as to prevent oxidization of the metal layer (Lee [0066]).

Allowable Subject Matter

Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. On pages 9 and 10 of Applicant’s arguments/remarks, Applicant asserts that “WON does not teach or suggest the first film further comprising a first coating layer disposed on the (non-transparent) metal layer and a second coating layer disposed In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D MCLOONE/Primary Examiner, Art Unit 2692